[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________                  FILED
                                                        U.S. COURT OF APPEALS
                              No. 09-10004                ELEVENTH CIRCUIT
                                                           DECEMBER 8, 2009
                          Non-Argument Calendar
                                                           THOMAS K. KAHN
                        ________________________
                                                                CLERK

                 D. C. Docket No. 07-00095-CR-FTM-34SPC

UNITED STATES OF AMERICA,


                                                            Plaintiff-Appellee,

                                   versus

TODD D. CRISP,

                                                         Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                             (December 8, 2009)

Before TJOFLAT, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:
       A grand jury indicted Todd Crisp under 18 U.S.C. §§ 922(g)(1) and

924(a)(2) for possessing a firearm as a felon. The basis for the indictment was a

handgun police recovered during the inventory search of a rented van that Crisp,

whose driver’s license had been revoked, had borrowed from his girlfriend.1 The

district court denied Crisp’s motion to suppress the gun on the ground that an

unlicensed and unauthorized driver has no reasonable expectation of privacy in a

rental car.2 Crisp was convicted and now appeals, arguing that the district court

erred because police unlawfully searched the van.

       “It has long been the rule that a defendant can urge the suppression of

evidence obtained in violation of the Fourth Amendment only if that defendant

demonstrates that his Fourth Amendment rights were violated by the challenged

search or seizure.” United States v. Padilla, 508 U.S. 77, 81 (1993). To establish

a violation of his Fourth Amendment rights, “the defendant bears the burden of

demonstrating a legitimate expectation of privacy in the areas searched,” United

States v. Baron-Mantilla, 743 F.2d 868, 870 (11th Cir. 1984), and the legitimacy


1
  The police became suspicious of the van, which Crisp was driving, when one of their officers
noticed that it had a broken rear window. When the officer began to follow the van in his police
cruiser, Crisp pulled into the backyard of a private residence and fled on foot. Police searched
the van to catalog its contents after the rental company informed them that it was sending a tow
truck to repossess the vehicle.
2
 The district court noted a circuit split on the issue and correctly observed that we have never
decided it.

                                                 2
of a defendant’s subjective expectation of privacy turns on whether society is

prepared to recognize that expectation as reasonable, United States v. Ford, 34

F.3d 992, 995 (11th Cir. 1994) (citing Katz v. United States, 389 U.S. 347, 361

(1967) (Harlan, J., concurring)).

       The district court’s order in this case was clear: “As the Court finds that

Defendant never had a legitimate expectation of privacy in the vehicle, it is not

necessary for the Court to consider . . . whether the search of the vehicle was

unreasonable . . . .” United States v. Crisp, 542 F. Supp. 2d 1267, 1283 n.23

(M.D. Fla. 2008). It was therefore incumbent on Crisp to establish that his

expectation of privacy was reasonable before contesting the validity of the search

on appeal. We conclude, however, that Crisp abandoned his challenge to the

district court’s threshold ruling on the reasonableness of his privacy expectation in

the van.

       Although Crisp mentions “standing” in his brief, he neither discusses nor

directly addresses the district court’s conclusion that he lacked a reasonable

expectation of privacy.3 We will not consider an issue that Crisp has not properly

raised on appeal:


3
 Cf. Rakas v. Illinois, 439 U.S. 128, 139 (1978) (“[W]e think the better analysis forthrightly
focuses on the extent of a particular defendant’s rights under the Fourth Amendment, rather than
on any theoretically separate, but invariably intertwined concept of standing.”).

                                               3
      Under our caselaw, a party seeking to raise a claim or issue on appeal
      must plainly and prominently so indicate, i.e., in a section of his brief
      that is demarcated by a boldface heading or by some equivalent
      notation. At the very least, he must devote a discrete, substantial
      portion of his argumentation to that issue. Otherwise, the issue—
      even if properly preserved at trial—will be considered abandoned.

United States v. Jernigan, 241 F.3d 1273, 1283 n.8 (11th Cir. 2003).

      In his brief, Crisp refers only three times, in passing, to the reasonableness

of his privacy expectation. He alludes in one sentence to his pretrial suppression

argument; he devotes two sentences to the proposition that his “custody and

control over the van” gave him “a reasonable expectation of privacy”; and he

asserts in his conclusion, without support, that he “had an expectation of privacy

in the borrowed vehicle.” Such cursory treatment of the issue that was dispositive

in the district court—and thoroughly discussed in its order—works an

abandonment of the issue on appeal. Without a legitimate expectation of privacy

in the van, Crisp cannot challenge the validity of the search. His conviction is

therefore

      AFFIRMED.




                                          4